                                                                                                   E-FILED
                                                                     Monday, 19 August, 2019 01:44:22 PM
                                                                             Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

UNITES STATES OF AMERICA,

                      Plaintiff,

               v.                                            Case No. 16-cr-20070-JES-JEH

TRAVIS TUGGLE, et al.,

                      Defendants.

                                   ORDER AND OPINION

       Now before the Court is Defendant Travis Tuggle’s Second Motion (Doc. 89) to

Suppress. For the reasons set forth below, the Defendant’s Motion (Doc. 89) is DENIED.

                                        BACKGROUND

       Defendant Travis Tuggle was indicted on August 1, 2017 in a two-count superseding

indictment. Count 1 charges Defendant with conspiracy to distribute and possess with intent to

distribute methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A). Docs.

41, 85. Count II charges the Defendant with maintaining a drug-involved premises in violation of

21 U.S.C. § 856. Id. Currently, trial of this matter is scheduled for September 23, 2019.

       On July 6, 2018, the Defendant filed a Motion to Suppress, arguing that evidence

obtained from pole camera footage outside his residence constituted an impermissible

warrantless search and should be suppressed. See Doc. 50. On July 31, 2018, the Court denied

Defendant’s Motion.

              Defendant takes issue with the Government surveilling the outside of his
       house and driveway with cameras affixed to a utility pole adjacent to his property.
       “When a law enforcement officer physically intrudes on the curtilage to gather
       evidence, a search within the meaning of the Fourth Amendment has occurred.”
       Collins v. Virginia, 138 S. Ct. 1663, 1670 (2018) (citing Florida v. Jardines, 569
       U.S. 1, 11 (2013)). However, it is undisputed here that law enforcement never
       physically intruded on Tuggle’s property when they installed and monitored the


                                                 1
       pole cameras. Because law enforcement did not trespass on Tuggle’s property in
       order to surveil his activities, the inquiry becomes whether he had a subjective
       expectation of privacy in his driveway and front of his house. “[A] Fourth
       Amendment search does not occur—even when the explicitly protected location of
       a house is concerned—unless “the individual manifested a subjective expectation
       of privacy in the object of the challenged search,” and “society [is] willing to
       recognize that expectation as reasonable.” Kyllo, 533 U.S. at 33 (quoting Ciraolo,
       476 U.S. at 211).
               Here, Defendant’s residence was located in a populated residential area and
       had no fence, wall, or other object that would obstruct the view of a passerby. The
       lack of any attempt to obscure his driveway or residence from public view weights
       against a finding that he “manifested a subjective expectation of privacy in the
       object of the challenged search.” Kyllo, 533 U.S. at 33. Even if Defendant had a
       subjective expectation of privacy in his driveway and the front of his house, it is
       not one that society would find reasonable. See, e.g., United States v. Evans, 27
       F.3d 1219, 1228 (7th Cir. 1994) (“The agents’ approach to the garage did not
       implicate a Fourth Amendment interest because Evans did not present any evidence
       at the suppression hearing that he had a reasonable expectation of privacy in the
       driveway.”). Significantly, the pole cameras could only view the exterior of the
       Defendant’s residence and the surrounding area of the house. The cameras only
       captured what would have been visible to any passerby in the neighborhood. Thus,
       this case is unlike the thermal imaging that was found to be a search in Kyllo. 533
       U.S. at 34. And while the Supreme Court has recently extended Fourth Amendment
       protections to address surveillance methods implicating new technologies, the
       surveillance here used ordinary video cameras that have been around for decades.
       Cf. Carpenter v. United States, 138 S. Ct. 2206 (2018), Riley v. California, 134 S.
       Ct. 2473 (2014), United States v. Jones, 565 U.S. 400 (2012). In fact, when
       extending Fourth Amendment protections to cell site location information, the
       Supreme Court specifically stated that its decision did not “call into question
       conventional surveillance techniques and tools, such as security cameras.” Id. at
       2220 (emphasis added).

       Doc. 53, at 6–7.

       The Court has reviewed Defendant’s instant Motion (Doc. 89) to Suppress and has

compared it to the earlier Motion (Doc. 50) to Suppress and Defendant’s earlier Motion (Doc.

74), which was construed as a motion to reconsider and denied on January 8, 2019. See January

8, 2019 Text Order. The instant Motion, like Defendant’s previous motions, seeks to suppress

video surveillance obtained form a pole camera outside of his residence. Defendant’s instant

Motion is nothing more than a request to reconsider the Court’s orders of July 31, 2018 and




                                               2
January 8, 2019, where the same issues were considered. In fact, in the instant Motion,

Defendant asks the Court to reexamine its prior ruling, arguing for a distinction between cameras

used as investigatory tools, rather than cameras used for the purpose of security. Doc. 89, at 3

(citing United States v. Moore-Bush, No. 18-cr-30001 (D. Mass. Jul. 3, 2019)).

       The Court declines to do so as the Court has previously analyzed the facts specific to this

case and ruled accordingly. A contrary ruling, based on different facts from a district court in

Massachusetts, does not constitute a change in law, or alter the Court’s analysis addressing

Defendant’s initial Motion to Suppress. The Court therefore finds no reason for another

evidentiary hearing or for further argument on this issue. The Motion (Doc. 89) is therefore

respectfully denied.

                                         CONCLUSION

       For the reasons set forth above, Defendant’s Motion to Suppress (Doc. 89) is DENIED.



               Signed on this 19th day of August, 2019.

                                              s/ James E. Shadid
                                              James E. Shadid
                                              Chief United States District Judge




                                                 3
